Exhibit SIXTH SUPPLEMENTAL INDENTURE (this “Sixth Supplemental Indenture”) dated as of April 16, 2009, among TURNER BROADCASTING SYSTEM, INC., a Georgia corporation (the “Company”), TIME WARNER INC., a Delaware corporation (“TWX”), AOL LLC, a Delaware limited liability company (“AOL”), HISTORIC TW INC., a Delaware corporation (“HTW”), and THE BANK OF NEW YORK MELLON (formerly known as The Bank of NewYork) (successor as trustee to The Chase Manhattan Bank (formerly known as Chemical Bank) (successor as trustee to The First National Bank of Boston)),a New York banking corporation, as trustee (the “Trustee”). W I T N E S S E T H WHEREAS the Company has executed and delivered to the Trustee an Indenture, dated as of May15, 1993 (including the Company’s Standard Multiple Series Indenture Provisions dated May15, 1993 incorporated therein by reference) (the “Original Indenture”), as amended from time to time, including by way of the First Supplemental Indenture, dated as of October10, 1996, among the Company, HTW (in its own capacity and not as successor to Time Warner Companies, Inc. (“TWCI”)) and the Trustee (the “First Supplemental Indenture”), the Second Supplemental Indenture, dated as of December5, 1997, among the Company, HTW (in its own capacity and as successor to TWCI) and the Trustee (the “Second Supplemental Indenture”), the Third Supplemental Indenture, dated as of March17, 1998, among the Company, HTW (in its own capacity and as successor to TWCI) and the Trustee (the “Third Supplemental Indenture”), the Fourth Supplemental Indenture, dated as of January 11, 2001, among the Company, TWX, AOL, HTW (in its own capacity and as successor to TWCI) and the Trustee (the “Fourth Supplemental Indenture”), the Fifth Supplemental Indenture dated as of February 23, 2009, among the Company, HTW (in its own capacity and as successor to TWCI), TWX, AOL and the Trustee (the “Fifth Supplemental Indenture”) and including with respect to the one outstanding series of securities, the terms of such securities established, as contemplated by Section 301 of the Original Indenture, pursuant to the Officers’ Certificate, dated as of July 8, 1993, pursuant to which the Company issued its 8⅜% Senior Notes due 2013 in the principal amount of $300,000,000 (the Original Indenture, as so amended,is herein called the “Indenture”), providing for the issuance and sale by the Company from time to time of its senior debt securities (the “Securities”, which term shall include any Securities issued under the Indenture after the date hereof); WHEREAS HTW has, by way of the First Supplemental Indenture, unconditionally and irrevocably guaranteed the obligations of the Company under the Indenture (the “Initial HTW Guarantee”); WHEREAS TWCI had, by way of the Second Supplemental Indenture, unconditionally and irrevocably guaranteed the obligations of the Company under the Indenture (the “TWCI Guarantee”); WHEREAS HTW has, by way of the Third Supplemental Indenture, unconditionally and irrevocably guaranteed the obligations of TWCI under the TWCI Guarantee (the “Additional HTW Guarantee”); WHEREAS, pursuant to a certificate of ownership and merger to be filed with the Secretary of State of the State of Delaware, TWCI merged with and into HTW on February 24, 2009, with HTW being the surviving corporation, and HTW, by way of the Fifth Supplemental Indenture, assumed all the obligations of TWCI under the TWCI Guarantee (such assumed TWCI Guarantee, together with the Initial HTW Guarantee and the Additional HTW Guarantee, the “HTW Guarantees”); WHEREAS AOL has, by way of the Fourth Supplemental Indenture, unconditionally and irrevocably guaranteed the obligations of HTW under the Initial HTW Guarantee and the Additional HTW Guarantee (the “AOL Guarantee”) and extended to the Holders of Securities certain rights and privileges in connection with the AOL Guarantee; WHEREAS TWX has, by way of the Fourth Supplemental Indenture, unconditionally and irrevocably guaranteed the obligations of (a) AOL under the AOL Guarantee and (b) HTW under the Initial HTW Guarantee and the Additional HTW Guarantee (together, the “TWX Guarantee”) and extended to the Holders of Securities certain rights and privileges in connection with the TWX Guarantee; WHEREAS clauses (a) and (b) of Section 1009 of the Indenture provide that AOL is, by virtue of the AOL Guarantee, restricted under the Indenture from conveying or transferring its properties and assets substantially as an entirety, except under certain limited circumstances; WHEREAS TWX, acting on behalf of the Company, has solicited consents from the Holders of Securities (the “Solicitation”) for the purpose of adopting certain proposed amendments to the Indenture which provide that the provisions of clauses (a) and (b) of Section 1009 of Article 10 shall not apply to a conveyance or transfer by AOL of its properties and assets substantially as an entirety unless such conveyance or transfer constitutes a conveyance or transfer of the properties and assets of the Company, TWX, AOL and HTW and their respective subsidiaries, taken as a whole, substantially as an entirety (the “Proposed Amendments”); WHEREAS Section 902 of the Indenture permits the Company, when authorized by a resolution of the Board of Directors of the Company, and with the consent of the Holders of not less than a majority of the outstanding principal amount of all series of Securities issued under the Indenture voting together as a single class, to enter into one or more indentures supplemental to the Indenture, in form satisfactory to the Trustee, for the purpose of modifying in any manner the rights of the Holders of the Securities; WHEREAS TWX, acting on behalf of the Company, has obtained and delivered to the Trustee evidence of the requisite consents of Holders of the Securities to effect the Proposed Amendments under the Indenture; WHEREAS, pursuant to the adoption of the Proposed Amendments, TWX has agreed that, in connection with (and only in connection with), the conveyance or transfer by AOL of its properties and assets substantially as an entirety, TWX shall cause its wholly owned subsidiary, Home Box Office, Inc., a Delaware corporation (“HBO”), to issue an unconditional and irrevocable guarantee of all the monetary obligations of HTW under the HTW Guarantees (including obligations to the Trustee thereunder) and of the full and punctual performance within applicable grace periods of all other obligations of HTW under the HTW Guarantees (the “HBO Guarantee”); 2 WHEREAS Section 901(9) of the Indenture permits the Company, when authorized by a resolution of the Board of Directors of the Company, and the Trustee, at any time and from time to time, to enter into one or more indentures supplemental to the Indenture, in form satisfactory to the Trustee, for the purpose of adding to the rights of the Holders of the Securities; WHEREAS the Company, TWX, AOL and HTW have duly authorized the execution and delivery of this Sixth Supplemental Indenture, subject to the terms and conditions described herein; and WHEREAS the Company, TWX, AOL and HTW have requested that the Trustee execute and deliver this Sixth Supplemental Indenture, and all requirements necessary to make this Sixth Supplemental Indenture a valid instrument in accordance with its terms and to give effect to the Proposed Amendments and the execution and delivery of this Sixth Supplemental Indenture have been duly authorized in all respects. NOW, THEREFORE, the Company, TWX, AOL, HTW and the Trustee hereby agree that the following Sections of this Sixth Supplemental Indenture supplement the Indenture with respect to Securities issued thereunder: SECTION 1.Definitions.(a) Unless otherwise provided herein, the capitalized terms used and not defined herein have the meanings ascribed to such terms in the Indenture. (b) Section 101 of the Indenture is hereby supplemented to add the following definitions: ““AOL” means AOL LLC (formerly known as America Online, Inc.), a Delaware limited liability company, defined in the Fifth Supplemental Indenture as “AOL” and formerly defined in the Fourth Supplemental Indenture as “America Online”. All references to “America Online” under the Indenture are deemed to be references to AOL.” ““HBO” means Home Box Office, Inc., a Delaware corporation.” ““HTW” means Historic TW Inc. (formerly known as Time Warner Inc.), a Delaware corporation, formerly defined as “TWI”. All references to “TWI” under the Indenture are deemed to be references to HTW.” ““TWX” means Time Warner Inc. (formerly known as AOL Time Warner Inc.), a Delaware corporation, defined in the Fifth Supplemental Indenture as “TWX” and formerly defined in the Fourth Supplemental Indenture as “AOL Time Warner”. All references to “AOL Time Warner” in the Indenture are deemed to be references to TWX.” 3 SECTION 2.Amendment to Covenants.Section 1009 of Article 10 of the Indenture is hereby supplemented and amended by adding thereto at the end thereof the following clause (c): “(c) Certain AOL Conveyances or Transfers.Notwithstanding the foregoing, subject to the prior or concurrent issuance of the HBO Guarantee as set forth elsewhere herein, the provisions of clauses (a) and (b) of this Section 1009 shall not apply to a conveyance or transfer by AOL of its properties and assets substantially as an entirety unless such conveyance or transfer constitutes a conveyance or transfer of the properties and assets of the Company, TWX, AOL and HTW and their respective Subsidiaries, taken as a whole, substantially as an entirety.” SECTION 3.HBO Guarantee.TWX hereby undertakes that, in connection with (and only in connection with), the conveyance or transfer by AOL of its properties and assets substantially as an entirety, TWX shall cause HBO to issue an unconditional and irrevocable guarantee of all the monetary obligations of HTW under the HTW Guarantees (including obligations to the Trustee thereunder) and of the full and punctual performance within applicable grace periods of all other obligations of HTW under the HTW Guarantees pursuant to a supplemental indenture to be executed by the parties thereto prior to, or concurrently with, the conveyance or transfer by AOL of its properties and assets substantially as an entirety, which supplemental indenture shall be substantially in the form set forth in Annex A to this Sixth Supplemental Indenture, with such technical modifications as are satisfactory to the Trustee. SECTION 4.This Sixth Supplemental Indenture.This Sixth Supplemental Indenture shall be construed as supplemental to the Indenture and shall form a part of it, and the Indenture is hereby incorporated by reference herein and each is hereby ratified, approved and confirmed. SECTION 5.GOVERNING LAW.THIS SIXTH SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. SECTION 6.Counterparts.This Sixth Supplemental Indenture may be executed in two or more counterparts, each of which shall constitute an original, but all of which when taken together shall constitute but one instrument. SECTION 7.Headings.The headings of this Sixth Supplemental Indenture are for reference only and shall not limit or otherwise affect the meaning hereof. SECTION 8.Trustee Not Responsible for Recitals.The recitals herein contained are made by the Company, TWX, AOL and HTW and not by the Trustee, and the Trustee assumes no responsibility for the correctness thereof. The Trustee shall not be responsible in any manner whatsoever for or in respect of the validity or sufficiency of this Sixth Supplemental Indenture. SECTION 9.Separability.In case any one or more of the provisions contained in this Sixth Supplemental Indenture or in the Securities shall for any reason be held to be invalid, illegal or unenforceable in any respect, such invalidity, illegality or unenforceability shall not affect any other provisions of this Sixth Supplemental Indenture or of the Securities, but this Sixth Supplemental Indenture and the Securities shall be construed as if such invalid or illegal or unenforceable provision had never been contained herein or therein. [Remainder of Page Intentionally Left Blank] 4 IN WITNESS WHEREOF, the parties hereto have caused this Sixth Supplemental Indenture to be duly executed by their respective authorized officers as of the date first written above. TURNER BROADCASTING SYSTEM, INC. By: /s/ Edward B. Ruggiero Name: Edward B. Ruggiero Title: Senior Vice President and Assistant Treasurer HISTORIC TW INC. By: /s/ Edward B. Ruggiero Name: Edward B. Ruggiero Title: Senior Vice President and Treasurer TIME WARNER INC. By: /s/ Edward B. Ruggiero Name: Edward B. Ruggiero Title: Senior Vice President and Treasurer AOL LLC By: /s/ Edward B. Ruggiero Name: Edward B. Ruggiero Title: Vice President and Assistant Treasurer THE BANK OF NEW YORK MELLON,as Trustee By: /s/ Timothy W. Casey Name: Timothy W. Casey Title: Assistant Treasurer 5 Annex A SUPPLEMENTAL INDENTURE (this
